Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment has been considered and entered for the record. 


Reasons for Allowance
Claims 1-23 are allowed.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a system that includes one or more reaction wells with a first support with a concave region with a first light absorbing material disposed on the concave region.  Also, the prior art fails to teach or fairly suggest a second support opposite a first support that includes a convex region where the convex region and light absorbing material 
For claim 11, the prior art fails to teach or fairly suggest a system that include a sample preparation module with multiple compartments that includes a sample compartment, one or more wash buffer compartments, an elution buffer compartment, and a waste compartment; wherein the cartridge comprises: a first microfluidic channel layer comprising a passageway connected to the sample compartment; a second microfluidic channel layer comprising a first reservoir in communication with the passageway in the first microfluidic channel layer, wherein the second microfluidic channel layer comprises: a collection area; and a first microfluidic channel connecting the first reservoir to the collection area.  These limitations are in context of and in combination with the claim as a whole.  
The closest prior art is Blackburn (US 2003/0190608 A1) which discloses a microfluidic device with a plurality of microchannels, but differs from the instant claims regarding the concave and convex regions and the sample preparation module. 
The next closest prior art is Zhou et al. (US 9,132,398 B2) which discloses a microfluidic device that includes a sample preparation module, but differs with regards to the concave and convex regions and the photonic wells.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.